DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 6/16/2022, with respect to the rejection of claims 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wong, in view of Porter, in view of Rakib.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 3-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,039,196. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to remove limitations of the patent to broaden the claims of the patent to yield the instant claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2011/0282906), hereinafter referred to as Wong, in view of Porter (US 2006/0044446), hereinafter referred to as Porter, in view of Rakib (US 2009/0327894), hereinafter referred to as Rakib.

9.	Regarding claim 1, Wong discloses a display device, comprising:  a display screen; a memory configured to store computer instructions; and a processor, in communication with the display screen and the memory, and configured to execute the computer instructions to enable the display device to:  while the display screen is displaying a video, receive a first input instruction from a user for obtaining information associated with one or more objects in a display content of the video currently displayed in a first display layer on the display screen (fig. 3-6, paragraph 24 wherein user input relating to captured image being displayed on the media system causes the system to perform a search).
	However Wong is silent in regards to disclosing in response to the first input instruction: display a screen shot of the first display layer on the display screen and one or more graphic elements associated with the one or more objects in the screen shot in a second display layer over the first display layer on the display screen, wherein the screen shot is presented in a first area of the second display layer and the one or more graphic elements are presented in a second area of the second display layer, the one or more objects comprise one or more characters or clothing of the one or more characters, and one or more names corresponding to the one or more characters are presented around the one or more graphic elements.
Porter discloses in response to the first input instruction: display a screen shot of the first display layer on the display screen and one or more graphic elements associated with the one or more objects in the screen shot in a second display layer over the first display layer on the display screen (fig. 29-30, paragraphs 301-302 wherein thumbnail images of recognized images of ta captured screen shot are displayed in a layer overlaying the captured screen shot), wherein the screen shot is presented in a first area of the second display layer and the one or more graphic elements are presented in a second area of the second display layer, the one or more objects comprise one or more characters or clothing of the one or more characters, and one or more names corresponding to the one or more characters are presented around the one or more graphic elements (fig. 19-21 and 31-32, paragraphs 257 and 304-305 wherein identified captured faces may displayed with enlarged images next to thumbnail images of captured faces).  Porter (paragraph 282) provides motivation to combine the references wherein face detector detect faces detected in captured images.  All of the elements are known.  Combining the references would yield the instant claims wherein objects are recognized as selectable graphic objects displayed in a separate layer from the captured image.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Wong and Porter are silent in regards to disclosing wherein the processor is further configured to execute the computer instructions to enable the display device to:  display a selector on a leftmost or rightmost object of the one or more objects as default; present the leftmost or rightmost object on the second display layer in a visually recognizable manner different from other objects of the one or more objects; and in response to an operation of a directional button press on a remote control, dispatch an event associated with the directional button event to the second display layer, move the selector to a first object next to the leftmost or rightmost object and present the first object in the visually recognizable manner different from other objects of the one or more objects.
Rakib discloses wherein the processor is further configured to execute the computer instructions to enable the display device to:  display a selector on a leftmost or rightmost object of the one or more objects as default (fig. 10-12, paragraphs 117-118 and 129 wherein user makes metadata selections for further information associated with the car displayed on remote control device display); 
present the leftmost or rightmost object on the second display layer in a visually recognizable manner different from other objects of the one or more objects (fig. 10-12, paragraphs 117-118 and 129 wherein user makes metadata selections for further information associated with the car displayed on remote control device display); 
and in response to an operation of a directional button press on a remote control, dispatch an event associated with the directional button event to the second display layer, move the selector to a first object next to the leftmost or rightmost object and present the first object in the visually recognizable manner different from other objects of the one or more objects (fig. 10-12, paragraphs 133-134 wherein user receives information regarding highlighted object selected on remote control interface).  Rakib (paragraph 117) provides motivation to combine the references wherein user using hand-held remote control receives information regarding object visually selected by user with bounding box surrounding object of interest.  All of the elements are known.  Combining the references would yield the instant claims wherein user visual selection of objects present on display screen provides user selection of object of interest on display screen.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

10.	Regarding claim 3, Wong discloses the display device according to claim 1, wherein the processor is further configured to execute the computer instructions to enable the display device to:  in response to the operation of the directional button press on the remote control, update a user interface to present the second display layer and a graphic element for displaying recommended contents associated with the first object to provide the user with more detailed information about the first object (fig. 6-7, paragraphs 87-89 wherein user selection of image causes system to provide search information relating to user object selection).

11.	Regarding claim 4, Wong discloses the display device according to claim 3, wherein the recommended contents comprise: introduction information of the first object, and information about other movies and TV series in which the first object stars (fig. 6-7, paragraphs 87-89 wherein user selection of image causes system to provide search information relating to user object selection).

12.	Regarding claim 5, Wong discloses the display device according to claim 3, wherein the recommended contents comprise: clothing information of the first object in the screen shot (fig. 6-7, paragraphs 82 and 136 wherein identified objects in captured images includes clothing information present in image).

13.	Regarding claim 6, Wong discloses the display device according to claim 1, wherein the processor is further configured to execute the computer instructions to enable the display device to: in response to an instruction for selecting the screen shot from the user via the remote control, display the screen shot in full screen (fig. 6, paragraph 89 wherein user selection causes search results to be hidden and captured content to be displayed in full screen view).

14.	Regarding claim 7, Wong discloses the display device according to claim 6, wherein the processor is further configured to execute the computer instructions to enable the display device to:  in response to the instruction for selecting the screen shot from the user via the remote control (fig. 6, paragraphs 24 and 28 wherein user input causes snapshot of image to be captured from media content). 
Porter discloses display one or more object recognition indicators for identifying the one or more objects on the screen shot in full screen (fig. 13, paragraph 106 wherein detected selectable faces in screen shot are surrounded).

15.	Regarding claim 8, Porter discloses the display device according to claim 6, wherein the one or more object recognition indicators are shown on a display layer different from the second display layer (fig. 29-30, paragraphs 301-302 wherein user selectable faces are highlighted on display).

16.	Regarding claim 9, Wong discloses a method for displaying a screen shot, comprising:  while a display screen is displaying a video, receiving a first input instruction from a user for obtaining information associated with one or more objects in a display content of the video currently displaying in a first display layer on the display screen (fig. 3-6, paragraph 24 wherein user input relating to captured image being displayed on the media system causes the system to perform a search).
However Wong is silent in regards to disclosing in response to the first input instruction: displaying the screen shot of the first display layer of the display screen and one or more graphic elements associated with the one or more objects in the screen shot in a second display layer over the first display layer on the display screen, wherein the screen shot is presented in a first area of the second display layer and the one or more graphic elements are presented in a second area of the second display layer, the one or more objects comprise one or more characters or clothing of the one or more characters, and one or more names corresponding to the one or more characters are presented around the one or more graphic elements.
Porter discloses in response to the first input instruction: displaying the screen shot of the first display layer of the display screen and one or more graphic elements associated with the one or more objects in the screen shot in a second display layer over the first display layer on the display screen (fig. 29-30, paragraphs 301-302 wherein thumbnail images of recognized images of ta captured screen shot are displayed in a layer overlaying the captured screen shot), wherein the screen shot is presented in a first area of the second display layer and the one or more graphic elements are presented in a second area of the second display layer, the one or more objects comprise one or more characters or clothing of the one or more characters, and one or more names corresponding to the one or more characters are presented around the one or more graphic elements (fig. 19-21 and 31-32, paragraphs 257 and 304-305 wherein identified captured faces may displayed with enlarged images next to thumbnail images of captured faces).  Porter (paragraph 282) provides motivation to combine the references wherein face detector detect faces detected in captured images.  All of the elements are known.  Combining the references would yield the instant claims wherein objects are recognized as selectable graphic objects displayed in a separate layer from the captured image.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Wong and Porter are silent in regards to disclosing displaying a selector on a leftmost or rightmost object of the one or more objects as default; presenting the leftmost or rightmost object on the second display layer in a visually recognizable manner different from other objects of the one or more objects; and in response to an operation of a directional button on a remote control, dispatching an event associated with the directional button event to the second display layer, moving the selector to a first object next to the leftmost or rightmost object and presenting the first object in the visually recognizable manner different from other objects of the one or more objects.
Rakib discloses displaying a selector on a leftmost or rightmost object of the one or more objects as default (fig. 10-12, paragraphs 117-118 and 129 wherein user makes metadata selections for further information associated with the car displayed on remote control device display); 
presenting the leftmost or rightmost object on the second display layer in a visually recognizable manner different from other objects of the one or more objects (fig. 10-12, paragraphs 117-118 and 129 wherein user makes metadata selections for further information associated with the car displayed on remote control device display);
and in response to an operation of a directional button on a remote control, dispatching an event associated with the directional button event to the second display layer, moving the selector to a first object next to the leftmost or rightmost object and presenting the first object in the visually recognizable manner different from other objects of the one or more objects (fig. 10-12, paragraphs 133-134 wherein user receives information regarding highlighted object selected on remote control interface).  Rakib (paragraph 117) provides motivation to combine the references wherein user using hand-held remote control receives information regarding object visually selected by user with bounding box surrounding object of interest.  All of the elements are known.  Combining the references would yield the instant claims wherein user visual selection of objects present on display screen provides user selection of object of interest on display screen.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

17.	Regarding claim 11, Wong discloses the method according to claim 9, further comprising: in response to the operation of the directional button on the remote control, updating a user interface to present the second display layer and a graphic element for displaying recommended contents associated with the first object to provide the user with more detailed information about the first object (fig. 6-7, paragraphs 87-89 wherein user selection of image causes system to provide search information relating to user object selection).

18.	Regarding claim 12, Wong discloses the method according to claim 11, wherein the recommended contents comprise: introduction information of the first object, and information about other movies and TV series in which the first object stars (fig. 6-7, paragraphs 87-89 wherein user selection of image causes system to provide search information relating to user object selection).

19.	Regarding claim 13, Wong discloses the method according to claim 11, wherein the recommended contents comprise: clothing information of the first object in the screen shot (fig. 6-7, paragraphs 82 and 136 wherein identified objects in captured images includes clothing information present in image).

20.	Regarding claim 14, Wong discloses the method according to claim 9, further comprising: in response to an instruction for selecting the screen shot from the user via the remote control, displaying the screen shot in full screen (fig. 6, paragraph 89 wherein user selection causes search results to be hidden and captured content to be displayed in full screen view).

21.	Regarding claim 15, Wong discloses the method according to claim 14, further comprising: in response to the instruction for selecting the screen shot from the user via the remote control (fig. 6, paragraphs 24 and 28 wherein user input causes snapshot of image to be captured from media content). 
Porter discloses displaying one or more object recognition indicators for identifying the one or more objects on the screen shot in full screen (fig. 13, paragraph 106 wherein detected selectable faces in screen shot are surrounded)..

22.	Regarding claim 16, Porter discloses the method according to claim 14, wherein the one or more object recognition indicators are shown on a display layer different from the second display layer (fig. 29-30, paragraphs 301-302 wherein user selectable faces are highlighted on display)..

23.	Regarding claim 17, Wong discloses a non-transitory computer readable storage medium, storing computer executable instructions configured, upon being executed by a processor, to: while a display screen is displaying a video, receive a first input instruction from a user for obtaining information associated with one or more objects in a display content of the video currently displayed in a first display layer on the display screen (fig. 3-6, paragraph 24 wherein user input relating to captured image being displayed on the media system causes the system to perform a search).
	However Wong is silent in regards to disclosing in response to the first input instruction: display the screen shot of the first display layer of the display screen and one or more graphic elements associated with the one or more objects in the screen shot in a second display layer over the first display layer on the display screen, wherein the screen shot is presented in a first area of the second display layer and the one or more graphic elements are presented in a second area of the second display layer, the one or more objects comprise one or more characters or clothing of the one or more characters, and one or more names corresponding to the one or more characters are presented around the one or more graphic elements.
Porter discloses in response to the first input instruction: display the screen shot of the first display layer of the display screen and one or more graphic elements associated with the one or more objects in the screen shot in a second display layer over the first display layer on the display screen (fig. 29-30, paragraphs 301-302 wherein thumbnail images of recognized images of ta captured screen shot are displayed in a layer overlaying the captured screen shot), wherein the screen shot is presented in a first area of the second display layer and the one or more graphic elements are presented in a second area of the second display layer, the one or more objects comprise one or more characters or clothing of the one or more characters, and one or more names corresponding to the one or more characters are presented around the one or more graphic elements (fig. 19-21 and 31-32, paragraphs 257 and 304-305 wherein identified captured faces may displayed with enlarged images next to thumbnail images of captured faces).  Porter (paragraph 282) provides motivation to combine the references wherein face detector detect faces detected in captured images.  All of the elements are known.  Combining the references would yield the instant claims wherein objects are recognized as selectable graphic objects displayed in a separate layer from the captured image.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Wong and Porter are silent in regards to disclosing display a selector on a leftmost or rightmost object of the one or more objects as default; present the leftmost or rightmost object on the second display layer in a visually recognizable manner different from other objects of the one or more objects; and in response to an operation of a directional button on a remote control, dispatch an event associated with the directional button event to the second display layer, move the selector to a first object next to the leftmost or rightmost object and present the first object in the visually recognizable manner different from other objects of the one or more objects.
Rakib discloses display a selector on a leftmost or rightmost object of the one or more objects as default (fig. 10-12, paragraphs 117-118 and 129 wherein user makes metadata selections for further information associated with the car displayed on remote control device display); 
present the leftmost or rightmost object on the second display layer in a visually recognizable manner different from other objects of the one or more objects (fig. 10-12, paragraphs 117-118 and 129 wherein user makes metadata selections for further information associated with the car displayed on remote control device display); 
and in response to an operation of a directional button on a remote control, dispatch an event associated with the directional button event to the second display layer, move the selector to a first object next to the leftmost or rightmost object and present the first object in the visually recognizable manner different from other objects of the one or more objects(fig. 10-12, paragraphs 133-134 wherein user receives information regarding highlighted object selected on remote control interface).  Rakib (paragraph 117) provides motivation to combine the references wherein user using hand-held remote control receives information regarding object visually selected by user with bounding box surrounding object of interest.  All of the elements are known.  Combining the references would yield the instant claims wherein user visual selection of objects present on display screen provides user selection of object of interest on display screen.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murata (US 2013/0016910) discloses information processing apparatus, metadata setting method, and program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424